 1
 2
 3                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 4
 5                                                                Apr 25, 2019
                                                                      SEAN F. MCAVOY, CLERK
 6                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 7
     SHERRY OLIN, individually,
 8                                                 NO. 2:19-cv-00014-SAB
 9                Plaintiff,
10                v.                               ORDER DISMISSING
11                                                 DEFENDANT STEWART M.
   COLUMBIA VALLEY COMMUNITY                       KERR, M.D. WITH PREJUDICE
12 HEALTH, a Washington Nonprofit
   Corporation; JENNIFER VAZQUEZ-
13 BRYAN, M.D., individually; JOHN AND
14 JANE DOES 1-10; and UNITED STATES
   OF AMERICA,
15
16             Defendants.

17
            Before the Court is a Stipulated Motion to Dismiss with Prejudice and to
18
     Amend Caption, ECF No. 12. Pursuant to Fed. R. Civ. P. 41(a) and the joint
19
     wishes of the parties, Defendant Stewart M. Kerr M.D. is dismissed from the
20
     above-captioned action with prejudice, and the caption shall be so amended.
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28

          ORDER DISMISSING DEFENDANT STEWART M. KERR, M.D. WITH
          PREJUDICE Ԅ 1
 1       Accordingly, IT IS HEREBY ORDERED:
 2       1. The Parties’ Stipulated Motion to Dismiss With Prejudice and to Amend
 3           Caption, ECF No. 12, is GRANTED.
 4       2. All of Plaintiffs’ remaining claims against Defendant Stewart M. Kerr,
 5           M.D., are DISMISSED WITH PREJUDICE. There is no award of
 6           attorneys’ fees or costs to any party.
 7       IT IS SO ORDERED. The District Court Executive is hereby directed to
 8 file this Order and provide copies to counsel
 9       DATED this 25th day of April, 2019.
10
11
12
13
14
15
16                                              Stanley A. Bastian
17                                          United States District Judge
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING DEFENDANT STEWART M. KERR, M.D. WITH
     PREJUDICE Ԅ 2
